                                                                                     6/3/2019


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


 UNITED STATES OF AMERICA,                        CR 18-16-H-CCL

                  Plaintiff,

           vs.                                    FINAL ORDER OF FORFEITURE

 JONATHAN HAYDEN WILLIAMS,

                  Defendant.




      This matter comes before the Court on the United States' Unopposed Motion

for Final Order of Forfeiture. Having reviewed said motion, the Court FINDS:

      I.         The United States commenced this action pursuant to 21 U.S.C. § 853

and 18 U.S.C. § 924(d);

      2.         A Preliminary Order of Forfeiture was entered on October 12, 2018;

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b )( 1) and 21

U.S.C. § 853(n)(l);

      4.         There appears there is cause to issue a forfeiture order under 21

U.S.C. § 853 and 18 U.S.C. § 924(d);

                                              I
      It is therefore ORDERED, DECREED, AND ADJUDGED that:

      1.     The Motion for Final Order of Forfeiture is GRANTED.

      2.     Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d), free from

the claims of any other party:

             • 2011 Dodge Ram, VIN: 1D7RV1CT0BS694092.

      3.     FURTHER, THAT the forfeiture allegation as to the following

property is dismissed:

             • Any and all firearms and ammunition used in the knowing
               commission of said offense.

      4.     The United States shall have full and legal title to the forfeited property

and may dispose of it in accordance with law.

      Dated this   J ~ day of June, 2019.


                                 Senior United




                                          2
